24 N.Y.2d 926 (1969)
The People of the State of New York, Respondent,
v.
Angel Ruiz, Appellant.
The People of the State of New York, Respondent,
v.
Steven Earl Paul Jones, Appellant.
Court of Appeals of the State of New York.
Argued April 21, 1969.
Decided May 14, 1969.
Nathan Z. Dershowitz, Milton Adler and Julia P. Heit for appellant in the first above-entitled action.
Frank S. Hogan, District Attorney (Lewis R. Friedman, Michael R. Juviler and William C. Donnino of counsel), for respondent in the first above-entitled action.
Louis J. Lefkowitz, Attorney-General (Maria L. Marcus and Samuel A. Hirshowitz of counsel), as intervenor pro se, in the first above-entitled action.
Julia P. Heit, Milton Adler and Nathan Z. Dershowitz for appellant in the second above-entitled action.
Thomas J. Mackell, District Attorney (Cornelius J. O'Brien of counsel), for respondent in the second above-entitled action.
Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL and JASEN concur; Judge KEATING taking no part.
*927MEMORANDUM.
The judgments appealed from should be affirmed. Each of these defendants was tried and adjudicated a youthful offender (Code Crim. Pro., pt. VI, tit. VII-B) prior to May 20, 1968, the date on which the United States Supreme Court handed down its decision in Duncan v. Louisiana (391 U. S. 145). Since the court later held that that decision was to be given "only prospective application" (De Stefano v. Woods, 392 U. S. 631, 633), we do not reach the question whether the Sixth Amendment of the Federal Constitution requires that the right to trial by jury be accorded to persons who are proceeded against as youthful offenders. (Cf. Code Crim. Pro., § 913-g, subd. 3; § 913-h.)
In each case: Judgment affirmed in a memorandum.